Board of Tax Appeals, No. 97-A-535. This cause is pending before the court as an appeal and cross-appeal from the Board of Tax Appeals. Upon consideration of the parties’ joint motion to vacate and remand,
IT IS ORDERED by the court that the joint motion to vacate and remand be, and hereby is, granted. The decision and order of the Board of Tax Appeals is vacated, and this cause is remanded to the Board of Tax Appeals with directions to remand this cause to the Tax Commissioner to implement the mediated agreement of the parties.
IT IS FURTHER ORDERED that the parties are to bear their respective costs herein expended, that a mandate be sent to the Board of Tax Appeals to carry this judgment into execution, and that a copy of this entry be certified to the Board of Tax Appeals for entry.